DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Fees failing to teach or suggest the instant claims (see Remarks filed 12/13/2021), said reference is no longer solely relied upon to teach any of the instant claims.  Instead, new reference CN106169546B is relied upon to teach claims 1-10, 13-14 and a combination of CN106169546B and Fees is relied upon to suggest claim 3 as set forth in this Office Action below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106169546B, refer to English translation.

battery cells, each battery cell including a first electrode and a second electrode, which are both disposed at a first end of the battery cell (batteries 200 including positive electrode and negative electrode on the same side, P4);
a first conductive plate adjacent to the first and second electrodes, the first conductive plate including first through-holes, each first through-hole exposing the first and second electrodes of a corresponding battery cell, wherein a first stepped portion is formed in the first conductive plate adjacent to each of the first through holes, each first stepped portion extending toward the corresponding battery cell to a level that is lower than a lowermost level of the corresponding first through-hole, and wherein each first stepped portion has a first connection tab attached thereto and disposed to contact the first electrode of the corresponding battery cell (negative electrode soldering plate 141 including negative electrode welding hole 142 and a negative electrode tab 143 for connecting the negative electrode and the negative electrode welding plate, P5, Fig. 1, 3-4);
an insulative plate arranged at an opposite side of the first conductive plate from the battery cells, the insulative plate including second through-holes, each second through-hole at least partially overlapping a corresponding first through-hole (insulating plate 147 provided with plurality of through holes 148, P5-6, Fig. 1, 3, 6); and
a second conductive plate arranged on the insulative plate such that the insulative plate is interposed between the first and second conductive plates (insulating plate 147 positioned between negative electrode welded plate 141 and positive 
Regarding claim 2, CN106169546B discloses all of the claim limitations as set forth above.  CN106169546B further discloses for each battery cell, one of the first and second electrodes is located in a center region of the first end, and the other of the first and second electrodes is located in a peripheral region of the first end (Fig. 1).
Regarding claim 4, CN106169546B discloses all of the claim limitations as set forth above.  CN106169546B further discloses a cooling member provided at second ends of the battery cells, opposite the first ends of the battery cells (liquid cooling device 120, P3, Fig. 1-2).
Regarding claim 5, CN106169546B discloses all of the claim limitations as set forth above.  CN106169546B further discloses the cooling member includes a thermally conductive plate (liquid cooling mechanism 122 configured to perform cooling and heat dissipation processing, P3, Fig. 1-2).
Regarding claim 6, CN106169546B discloses all of the claim limitations as set forth above.  CN106169546B further discloses the cooling member includes a flow path 
	Regarding claim 13, CN106169546B discloses all of the claim limitations as set forth above.  CN106169546B further discloses the first electrode is a positive electrode and the second electrode is a negative electrode (“Referring to FIG. 3, in the embodiment, the soldering device 140 may include a negative electrode soldering plate 141, a positive electrode soldering plate 144, and an insulating plate 147, and the insulating plate 147 is disposed on the negative electrode soldering plate 141 and the positive electrode soldering plate. Between 144.  Alternatively, the arrangement order of the negative electrode welded plate 141, the positive electrode welded plate 144, and the insulating plate 147 may be various and should not be limited. In the present embodiment, the negative electrode welding plate 141 is adjacent to the battery 200, and the positive electrode welding plate 144 is away from the battery 200.”, P5; arrangement order can be reversed.).
Regarding claim 14, CN106169546B discloses all of the claim limitations as set forth above.  CN106169546B further discloses the first electrode is a negative electrode and the second electrode is a positive electrode (negative electrode welded plate 141 and positive electrode welded plate 144, P5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106169546B, refer to English translation, as applied to claims 1-2, 4-6, 13-14 above, in view of Fees et al. (US 2018/0108895).
Regarding claim 3, CN106169546B discloses all of the claim limitations as set forth above.  However, CN106169546B does not disclose the first connection tabs and the second connection tabs are fusible links.
	Fees discloses a battery module (Title, Abstract) comprising a negative pole contact plate 1415 and a positive pole contact plate 1420 ([0134]), each including high-fuse bonding connectors 1605A configured to break for connecting respective positive or negative electrodes ([0155], [0160], Fig. 8A, 16A).
CN106169546B and Fees are analogous art because they are concerned with the same field of endeavor, namely battery modules including electrically conductive plates for connecting batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical contacts of .

Claims 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106169546B, refer to English translation, as applied to claims 1-2, 4-6, 13-14 above, in view of Hasegawa et al. (US 2015/0325824 A1).
Regarding claim 7, CN106169546B discloses all of the claim limitations as set forth above.  However, CN106169546B does not disclose a third conductive plate disposed adjacent to the first conductive plate; and a fourth conductive plate disposed adjacent to the second conductive plate, wherein: the third conductive plate includes fourth through-holes and a third stepped portion formed adjacent to each of the fourth through-holes, and each third stepped portion has a first connection tab attached thereto, and the fourth conductive plate includes fifth through-holes and a fourth stepped portion formed adjacent to each of the fifth through-holes, and each fourth stepped portion has a second connection tab attached thereto.
Hasegawa discloses a battery module 30 formed by interconnecting a plurality of battery blocks in series in order to increase the inter-terminal voltage ([0063], Fig. 3).
CN106169546B and Hasegawa are analogous art because they are concerned with the same field of endeavor, namely battery modules.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arranged a plurality of battery blocks in series, as taught by Hasegawa, such that multiple negative welded plates are provided 
Regarding claim 10, modified CN106169546B discloses all of the claim limitations as set forth above.  Modified CN106169546B further envisages “a fifth conductive plate adjacent to the third conductive plate, wherein: the fifth conductive plate includes sixth through-holes and a fifth stepped portion formed adjacent to each of the sixth through-holes, and each fifth stepped portion has a second connection tab attached thereto” since Hasegawa teaches at least three battery blocks connected in series to form a battery module ([0063], Fig. 3) such that the third battery block provides the claimed “fifth conductive plate” that is adjacent to the third conductive plate.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to a battery module comprising, among other things, claimed structure detailing the connection of the third and fourth conductive plates relative to the battery cells and the first and second conductive plates.
	The closest prior art of record includes CN106169546B, which discloses a battery module including insulating plate 147 positioned between negative electrode welded plate 141 and positive electrode welded plate 144 (P5, Fig. 1-8), and Hasegawa .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/17/2022